PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JAMES ISLAND PUBLIC SERVICE            
DISTRICT,
                 Plaintiff-Appellee,
                 v.
CITY OF CHARLESTON, SOUTH
CAROLINA,
              Defendant-Appellant,
                and                             No. 00-1910

ANDREW C. SMITH, treasurer of
Charleston County, in his official
capacity; TOWN OF FOLLY BEACH;
PEGGY MOSELEY, auditor of
Charleston County, in her official
capacity; WILLIAM O. THOMAS, JR.,
                        Defendants.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
            Falcon B. Hawkins, Senior District Judge.
                         (CA-96-3557-2-11)

                      Argued: April 4, 2001

                      Decided: May 7, 2001

   Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by published opinion. Judge Motz wrote the opinion, in
which Judge Williams and Judge Michael joined.
2                 JAMES ISLAND v. CITY OF CHARLESTON
                              COUNSEL

ARGUED: William B. Regan, REGAN, CANTWELL & STENT,
Charleston, South Carolina, for Appellant. Trent Marrs Kernodle,
KERNODLE, TAYLOR & ROOT, Charleston, South Carolina, for
Appellee. ON BRIEF: Frances I. Cantwell, Carl W. Stent, REGAN,
CANTWELL & STENT, Charleston, South Carolina, for Appellant.


                               OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

   The James Island Public Service District, which provides fire pro-
tection services to rural areas in South Carolina, seeks protection
under § 306(D) of the Consolidated Farm and Rural Development
Act, 7 U.S.C. § 1926(b) (1994), against certain actions taken by the
City of Charleston. The district court found the District entitled to this
protection. We affirm.

                                    I.

   Congress enacted the Agricultural Act of 1961 in part to provide
insured loans to sparsely populated rural communities for a variety of
otherwise unaffordable services and improvements. See S. Rep. No.
566 (1961), reprinted in 1961 U.S.C.C.A.N. 2243, 2305-06. One por-
tion of the Act, formerly known as the Farmers Home Administration
Act (FmHA), but renamed the Consolidated Farm and Rural Develop-
ment Act in 1972, authorizes federal loans to non-profit local associa-
tions to provide water service and other "essential community
facilities" to farmers and other rural residents. 7 U.S.C. § 1926(a).

   As a condition of accepting these loans, Congress has always
required that:

     The service provided or made available through any such
     association shall not be curtailed or limited by inclusion of
     the area served by such association within the boundaries of
     any municipal corporation or other public body, or by the
                  JAMES ISLAND v. CITY OF CHARLESTON                   3
      granting of any private franchise for similar service within
      such area during the term of such loan.

7 U.S.C. § 1926(b).

   The very same year in which Congress originally enacted this leg-
islation, the South Carolina legislature created the James Island Public
Service District ("James Island" or "the District") to provide various
services, including fire protection, to rural residents. See 1961 S.C.
Act No. 498. In order to purchase and maintain fire-fighting equip-
ment and facilities, James Island, since its inception, has obtained
loans from the federal government by selling bonds first to the FmHA
and then to its successor, the Rural Development Association (RDA).

   During this period, from 1961 to the present, the City of Charleston
has, at various times, annexed portions of James Island as it is gener-
ally empowered to do under South Carolina law. See S.C. Code Ann.
§ 5-3-310 (Law. Co-op. Supp. 1998). After annexation, the City his-
torically has provided services, including fire protection services, to
those areas formerly served by James Island. In addition, after annex-
ation, the City has taxed the former James Island residents, just as it
taxes all of its residents. Prior to annexation, these taxpayers would
have paid taxes to James Island, which used a portion of these taxes
to pay down its federal debt to the RDA and operate and maintain its
fire department.

   In 1996, after a spate of annexations by the City, James Island filed
this action in federal court seeking declaratory and injunctive relief.
James Island alleged that by providing fire service and diverting tax
monies away from James Island, the City violated 7 U.S.C. § 1926(b).
The district court granted James Island’s motion for summary judg-
ment and issued the requested declaration and a permanent injunction,
prohibiting the City from curtailing fire service and directing the City
to allocate to James Island "a portion of tax revenues from the
annexed properties to cover both the debt service taxes and the oper-
ating expenses/taxes of the James Island Public Service District Fire
Service."1 This appeal followed.
  1
   This ruling does not conflict with St. Andrews Public Service District
v. Moseley, 475 S.E.2d 750 (S.C. 1996), which simply decided that, as
4                 JAMES ISLAND v. CITY OF CHARLESTON
                                    II.

   The United States Constitution authorizes Congress to "lay and col-
lect Taxes, Duties, Imposts and Excises, to pay the Debts and provide
for the common Defence and general Welfare of the United States."
U.S. Const. art. I, § 8, cl. 1. "Incident to this power, Congress may
attach conditions on the receipt of federal funds, and has repeatedly
employed the power ‘to further broad policy objectives by condition-
ing receipt of federal moneys upon compliance by the recipient with
federal statutory and administrative directives.’" South Dakota v.
Dole, 483 U.S. 203, 206 (1987) (quoting Fullilove v. Klutznick, 448
U.S. 448, 474 (1980)).

   Although broad, the congressional spending power has limits. Fed-
eral expenditures must (1) benefit the general welfare, and the condi-
tions imposed on their receipt must be (2) unambiguous, (3)
"reasonably related to the purpose of the expenditure," and (4) cannot
violate "any independent constitutional prohibition." New York v.
United States, 505 U.S. 144, 171-72 (1992); see also Dole, 483 U.S.
at 207-08. Further, "in some circumstances the financial inducement
[to comply with a condition attached to funds] offered by Congress
might be so coercive as to pass the point at which pressure turns into
compulsion." Id. at 211 (internal quotation marks omitted).

   Unquestionably, and unquestioned by the City, the RDA funds pro-
vided to James Island benefit the general welfare, and § 1926(b)
imposes conditions on South Carolina and its political subdivisions
that are unambiguous and reasonably related to the purpose of the
RDA loans. Thus, the first three restrictions on Congress’s power

a matter of state law, when a city annexes property of a special purpose
district that property does not remain in the district for purposes of taxa-
tion. See id. at 753. James Island does not suggest to the contrary. Fur-
thermore, contrary to suggestions by the City, James Island does not seek
to interfere with the City’s annexations or "to evade the annexation laws
of South Carolina." Brief of Appellant at 10. Nor did the district court
in any way "requir[e] that South Carolina alter its laws relating to munic-
ipal boundaries." Id. at 16. James Island has never challenged the annex-
ations themselves or the state law governing annexation, and the district
court issued no ruling interfering with either.
                  JAMES ISLAND v. CITY OF CHARLESTON                    5
under the Spending Clause have been met. Moreover, as in Dole, the
"conditional grant of federal money" at issue here cannot be held "un-
constitutional [coercion] simply by reason of its success in achieving
the congressional objective." Id. Indeed, the City does not suggest that
§ 1926 transgresses Dole’s "coercion" limitation.

   The City argues, however, that the fourth restriction — forbidding
violation of "any independent constitutional prohibition" — has not
been met. Specifically, the City contends that the State did not "con-
sent" to the conditions of § 1926(b), and thus the statute’s application
violates the Tenth Amendment.2 This claim ignores the fundamental
precept that the "Tenth Amendment itself does not act as a constitu-
tional bar [to Congress’s spending power]; rather, the fourth restric-
tion [on Congress’s spending power] stands for the more general
proposition that Congress may not induce the states to engage in
activities that would themselves be unconstitutional." Kansas v.
United States, 214 F.3d 1196, 1199 (10th Cir. 2000) (emphasis
added). See also New York, 505 U.S. at 173 ("Because the [federal
expenditure] is supported by affirmative constitutional grants of
power to Congress [under the Spending Clause], it is not inconsistent
with the Tenth Amendment."); Dole, 483 U.S. at 210 ("[A] perceived
Tenth Amendment limitation on congressional regulation of state
affairs did not concomitantly limit the range of conditions legiti-
mately placed on federal grants . . . . Instead, we think that the [fourth
restriction] stands for the unexceptionable proposition that the [spend-
ing] power may not be used to induce States to engage in activities
that would themselves be unconstitutional . . . . [F]or example, a grant
of federal funds conditioned on invidiously discriminatory state
action. . . .").

   Although the Tenth Amendment does not independently invalidate
the conditions of a federal spending program, a state receiving federal
funds must "voluntarily and knowingly accept[ ]" those conditions.
See Pennhurst State Sch. & Hosp. v. Halderman, 451 U.S. 1, 17
(1981) ("[L]egislation enacted pursuant to the spending power is
  2
   The Tenth Amendment states: "The powers not delegated to the
United States by the Constitution, nor prohibited by it to the States, are
reserved to the States respectively, or to the people." U.S. Const. amend.
X.
6                 JAMES ISLAND v. CITY OF CHARLESTON
much in the nature of a contract: in return for federal funds, the States
agree to comply with federally imposed conditions. The legitimacy of
Congress’ power to legislate under the spending power thus rests on
whether the State voluntarily and knowingly accepts the terms of the
‘contract.’").

    Courts usually cite the Supreme Court’s language in Pennhurst in
the context of determining whether a federal spending program unam-
biguously notifies the fund recipient of the attached conditions, thus
allowing for voluntary and knowing acceptance. See, e.g., Bell Atl.
Md, Inc. v. MCI WorldCom, Inc., 240 F.3d 279, 292 (4th Cir. 2001)
("Congress’ grant to States of conditional funds is ‘in the nature of a
contract,’ the legitimacy of which ‘rests on whether the State volun-
tarily and knowingly accepts the terms.’ Pennhurst I, 451 U.S. at 17
. . . . By insisting that Congress speak with a clear voice, we enable
the States to exercise their choice knowingly, cognizant of the conse-
quences of their acceptance from Congress of a gift or gratuity.").
Although there is no suggestion in this case that the conditions set
forth in § 1926(b) are anything but clear, the City seems to argue that
South Carolina refused to "agree" or "consent" to those conditions.

   The City apparently maintains that South Carolina did not agree or
consent to the conditions imposed by § 1926(b) because the State
assertedly did not authorize James Island to issue and sell general
obligation bonds — those paid and secured by general James Island
taxes — to the federal government to receive RDA loans. Rather,
according to the City, the State only authorized James Island to issue
revenue bonds — those paid and secured by fees for fire protection
— to obtain loans from the RDA.3 This argument must fail in light
    3
    Throughout this litigation the City has attempted to distinguish gen-
eral obligation bonds from revenue bonds on the basis that a reduction
in the James Island service district area would not endanger the income
source available to repay general obligation bonds as it would for reve-
nue bonds. This distinction is mistaken. Just as removing fee-paying cus-
tomers from a district’s boundaries injures its ability to repay bonds
secured by those fees, so too does removing tax-paying residents from
the district’s boundaries injure its ability to repay general obligation
bonds secured by those taxes. Depending on the kind of bond, James
Island would either have to raise the remaining residents’ service fees or
their taxes to meet its debt obligations.
                  JAMES ISLAND v. CITY OF CHARLESTON                     7
of express provisions in the South Carolina Constitution, the South
Carolina Code, and the James Island enabling act.4

   It is undisputed that the Constitution of South Carolina specifically
provides special purpose districts, like James Island, with the power
to incur bonded general obligation debt. See S.C. Const. art. X,
§ 14(2)(a). Moreover, the South Carolina General Assembly has
directed that special purpose districts may sell "[s]uch bonds . . . at
private sale to the United States of America or any agency or depart-
ment thereof." S.C. Code Ann. § 11-27-90(b) (Law. Co-op. 1976).
See also S.C. Code Ann. § 6-11-490 (Law. Co-op. 1976) ("If, in order
to provide for the cost of any improvements, it is necessary that gen-
eral obligation bonds be issued the county board shall be empowered
at any time to authorize the applicable commission to issue general
obligation bonds of the special purpose district."). Furthermore, in
creating the James Island district, the South Carolina legislature
expressly authorized it to issue and sell general obligation bonds to
the United States. See 1961 S.C. Act No. 498, §§ 11, 13, 14 (James
Island enabling act).

   Not only has the South Carolina General Assembly granted special
purpose districts, like James Island, the power to obtain loans from
the RDA, it has also prohibited municipalities, like the City, from tak-
ing actions that impinge on the districts’ ability to pay the RDA loans
or on the protections afforded the districts under § 1926(b). Section
6-11-250 of the South Carolina Code states:

      Government loans.

      The board of commissioners of any electric light, water sup-
      ply, fire protection or sewerage district may avail itself of
  4
   It may be that James Island’s mere "acceptance of the funds triggers
coverage under" § 1926(b). See United States Dept. of Transp. v. Para-
lyzed Veterans of Am., 477 U.S. 597, 605 (1986). We do not address that
question because James Island does not advance such a contention and
because in this case, as explained in text, the State did far more than
merely accept funds; in its constitution and statutes (and in practice), it
clearily signaled its acceptance of and consent to the conditions attached
to the RDA funds set forth in § 1926(b).
8                JAMES ISLAND v. CITY OF CHARLESTON
    any provision for loans to construct electric light systems,
    water supply systems, fire protection systems or sewerage
    systems from the United States Government, through any
    office or agency thereof, and may issue revenue bonds
    pledging the income from any such system in liquidation of
    any loan made as aforesaid by the United States Govern-
    ment.

S.C. Code Ann. § 6-11-250 (Law. Co-op. 1976). Section 5-3-312(5)
adds that:

    In no event may any provision be incorporated in any plan
    [of annexation] which will impair the rights of bondholders,
    or which will impair the statutory liens created by . . . Title
    7 of the United States Code, Section 1926(b), or which will
    accelerate the requirement to repay bonds, or which would
    violate the conditions of any grant.

S.C. Code Ann. § 5-3-312(5) (Law. Co-op. Supp. 1998) (emphasis
added). Thus, South Carolina has acknowledged the limits set by
§ 1926(b) and has clearly agreed to bind itself and its political subdi-
visions (including cities) to the obligations attendant to an RDA loan,
specifically including the obligation under § 1926(b) to insure that the
"service provided or made available through any such [district] shall
not be curtailed or limited by inclusion of the area served by such
[district] within the boundaries of any municipal corporation or other
public body." 7 U.S.C. § 1926(b).

   The City, however, insists that South Carolina has empowered spe-
cial purpose districts to obtain RDA loans solely by the issuance of
revenue bonds, and not by the issuance of general obligation bonds.
This argument is based on the second clause of § 6-11-250, which
states that a district can avail itself of federal loans, "and may issue
revenue bonds pledging the income from any such system in liquida-
tion of any loan made as aforesaid by the United States Government."
S.C. Code Ann. § 6-11-250 (emphasis added). According to the City,
this clause should be read as a restriction, permitting special purpose
districts to issue and sell only revenue bonds (and not general obliga-
tion bonds) to obtain federal loans.
                  JAMES ISLAND v. CITY OF CHARLESTON                     9
   But the language of § 6-11-250’s second clause is not restrictive.
Rather, it is permissive and adds to the first clause: a district can avail
itself of federal loans "and may issue revenue bonds." S.C. Code Ann.
§ 6-11-250 (emphasis added). That language does not at all limit
James Island’s authority to "avail itself of any provision for loans to
construct . . . fire protection systems . . . from the United States Gov-
ernment," S.C. Code Ann. § 6-11-250, or to sell general obligation
bonds to the United States, S.C. Code Ann. § 11-27-90(b).

   The history of the revenue bond clause confirms that, rather than
limiting special purpose districts, it provides them with an added, per-
missive power. The South Carolina General Assembly initially
enacted that provision in 1934, see 1934 S.C. Act No. 734, § 8, in the
wake of a 1933 statute that first empowered municipalities to issue
revenue bonds. 1933 S.C. Act No. 299, 38 Stat. at Large 411. The
1933 act was passed in part as a response to the effects of the Great
Depression. City of Spartanburg v. Blalock, 75 S.E.2d 361, 365 (S.C.
1953). Because at that time many taxpayers were reluctant "to further
burden themselves by the issuance of general obligation bonds," and
because general obligation bonds were often "cumbersome and time
consuming," a "comparatively new method of financing was adopted
whereby bonds issued for public projects would be secured solely by
the revenue to be derived from that project undertaken." Id. Pressing
economic difficulties led the South Carolina legislature to enact the
revenue bond statutes "with little or no effort made toward harmoniz-
ing or integrating the proposed legislation with existing statutes," id.,
including those permitting municipalities to issue general obligation
bonds. Given this context, we cannot read the permissively written
second clause of § 6-11-250 as a prohibition on the traditional power
of political subdivisions to issue general obligation bonds. Rather, the
clause merely constitutes an attempt to clarify that political subdivi-
sions can also employ revenue bonds, a "comparatively new method
of financing," to secure federal loans.

  We note that the established state practice entirely accords with this
conclusion. James Island has obtained RDA loans by issuing general
obligation bonds since at least 1980. Moreover, the District files
annual audits and reports with the State, specifying that it "issues
General Obligation Bonds to provide funds for the acquisition and
construction of major capital facilities" and that "[a]ll of the general
10                 JAMES ISLAND v. CITY OF CHARLESTON
obligation bonds are held by the" RDA. Neither the State of South
Carolina nor Charleston County, in which James Island is located, has
ever suggested that in doing so James Island has acted ultra vires.

   In sum, we hold that South Carolina empowered James Island to
issue general obligation bonds to obtain RDA loans, and thus agreed
to the conditions unambiguously set forth in 7 U.S.C. § 1926(b). As
such, § 1926(b) constitutes a valid exercise of Congress’s spending
power, and thus does not violate the Tenth Amendment.

                                   III.

     For the foregoing reasons, the judgment of the district court is

                                                            AFFIRMED.5
  5
    The City’s fallback argument, that it can only be enjoined from taking
the portion of taxes that the District used to service its RDA debt and not
the taxes allocable to the District’s provision of fire service more gener-
ally, is meritless. Section 1926(b) protects from curtailment or limitation
not only the ability of James Island to pay its federal debt, but also the
"service provided" by the District. 7 U.S.C. § 1926(b) (emphasis added).
Thus, § 1926(b) safeguards James Island’s "ability to repay its federal
loan and to provide low per[ ]user cost to its customers." Bell Arthur
Water Corp. v. Greenville Utils. Comm’n, 173 F.3d 517, 524 (4th Cir.
1999). "[B]oth of these goals depend on economies of scale and maxim-
ization of [the district’s] entire customer base, and can only be accom-
plished by treating the protection as applicable to the entire service area
rather than merely the increments improved by the loan." Id. See also
North Alamo Water Supply Corp. v. City of San Juan, 90 F.3d 910, 915
(5th Cir. 1996).